


110 HR 2604 IH: United Nations Population Fund Women’s

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2604
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To provide financial and other support to the United
		  Nations Population Fund to carry out activities to save women’s lives, limit
		  the incidence of abortion and maternal mortality associated with unsafe
		  abortion, promote universal access to safe and reliable family planning, and
		  assist women, children, and men in developing countries to live better
		  lives.
	
	
		1.Short titleThis Act may be cited as the
			 United Nations Population Fund Women’s
			 Health and Dignity Act.
		2.Findings and
			 sense of Congress
			(a)FindingsCongress finds the following:
				(1)Sexual and reproductive health problems
			 account for an estimated 10 percent of the total global burden of disease and
			 32 percent of the burden among women of reproductive age.
				(2)More than four in 10 of the world’s
			 pregnant women still have no access to skilled care at childbirth. Every
			 minute, a woman somewhere dies in pregnancy or childbirth—529,000 deaths a
			 year. Ninety-five percent of maternal deaths occur in Africa and Asia while
			 fewer that one percent occur in the more developed regions of the world.
				(3)A million or more children are left
			 motherless each year as a result of maternal mortality. These children are
			 three to 10 times more likely to die within two years than children who live
			 with both parents. Almost half of infant deaths per year result from poor
			 maternal health and inadequate delivery care.
				(4)Roughly 201 million women in low-income
			 countries would use safe, effective contraceptive methods but such methods are
			 not available to such women, including 25 percent of married women in
			 sub-Saharan Africa. If these women had access to reliable family planning
			 services, approximately 52 million unplanned pregnancies would be avoided in
			 the developing world every year, resulting in 23 million unplanned births, 22
			 million induced abortions, 7 million spontaneous abortions, 1.4 million infant
			 deaths, 142,000 pregnancy-related deaths, and 505,000 children from losing
			 their mothers.
				(5)Each day 14,000 people are infected with
			 HIV. One-half of all new HIV infections occur in women. In some places women
			 are six times more likely to be infected than men.
				(6)Access to voluntary family planning
			 services, including contraception, is essential in helping to reduce the number
			 of unintended pregnancies and, consequently, the incidence of abortion.
				(7)In the process of helping women to achieve
			 their childbearing goals, enormous amounts of government funds are saved. A
			 study in Mexico found that for every peso the Mexican social security system
			 spent on voluntary family planning services between 1972 and 1984, it saved
			 nine pesos in expenses for treating complications of unsafe abortions and
			 providing maternal and infant care. Every dollar invested in Thailand’s
			 voluntary family planning program saved the Thai Government more than
			 $16.
				(8)The growing global population and its
			 consumption patterns have profound consequences for the global environment,
			 including species extinction, deforestation, desertification, climate change,
			 and the destruction of natural ecosystems. These global environmental impacts
			 pose a significant threat to the earth’s sustainability and impact the quality
			 of life of humans in all regions of the world.
				(9)Demographic factors have been found to be
			 linked to an increased likelihood of the outbreak of civil conflict during the
			 1990s. Countries in which young adults comprised more than 40 percent of the
			 adult population were more than twice as likely as countries with lower
			 proportions of young adults to the overall adult population to experience an
			 outbreak of civil conflict.
				(10)The United Nations Population Fund (UNFPA)
			 was created in 1969 with the support and assistance of the United States
			 Government. Today, UNFPA is the largest multilateral source of funding,
			 expertise, and programs targeted at voluntary family planning, promotion of
			 safe delivery, reduction of maternal and infant mortality, and assisting women
			 with sexual and reproductive health needs during natural and man-made
			 emergencies. UNFPA also actively works to stop the spread of HIV/AIDS and
			 promote the rights, education, and livelihoods of women in developing
			 countries.
				(11)UNFPA has family planning and reproductive
			 health programs in approximately 140 countries. The United States Agency for
			 International Development operates population programs in about 60
			 countries.
				(12)In 2006, 180 countries made financial
			 contributions to the UNFPA, including every nation in Latin America, the
			 Caribbean, and sub-Saharan Africa. This represents an increase from the 69
			 nations that made contributions in 1999. The United States is the only
			 developed nation not to make a contribution to UNFPA, and the only nation to
			 ever withhold contributions for any reason other than budgetary
			 considerations.
				(13)United States funding has been withheld
			 from UNFPA since January 2002, despite the fact that Congress has appropriated
			 funds for UNFPA for every fiscal year since January 2002 and the
			 Administration’s own Independent Assessment Team of 2002 which found,
			 [N]o evidence that UNFPA has knowingly supported or participated in the
			 management of a program of coercive abortion or involuntary sterilization in
			 the [People’s Republic of China]. We therefore recommend that not more than
			 $34,000,000 which has already been appropriated be released to
			 UNFPA..
				(14)UNFPA’s pilot programs of assistance in
			 China are proving—as they were designed to—the advantages of voluntary,
			 informed, consent-based family planning over a top-down administrative
			 approach. In 32 countries that receive UNFPA assistance, maternal deaths have
			 declined, births with skilled attendance have increased, knowledge of HIV/AIDS
			 has risen, knowledge of more than three modern contraceptives has risen,
			 knowledge of natural methods has increased, surgical contraception has dropped,
			 abortion rates have dropped from 24 per 1,000 women to 10 per 1,000 women,
			 home-based childbirths have fallen, and choice of contraception by clients has
			 grown.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that the United States Government should resume annual contributions
			 to UNFPA to facilitate the core mission of UNFPA to save and improve the lives
			 of women, infants, and men and improve communities in foreign countries.
			3.Statement of
			 policyIt is the policy of the
			 United States to provide financial and other support to the United Nations
			 Population Fund to carry out activities to save women’s lives, limit the
			 incidence of abortion and maternal mortality associated with unsafe abortion,
			 promote universal access to safe and reliable family planning, and assist
			 women, children, and men in developing countries to live better lives.
		4.Authorization of
			 United States voluntary contribution to UNFPA
			(a)Voluntary
			 contribution authorizedNotwithstanding any other provision of law,
			 the President is authorized to make a voluntary contribution on a grant basis
			 to the United Nations Population Fund (UNFPA), on such terms and conditions as
			 the President may determine, to provide financial or other support to UNFPA to
			 carry out the activities described in subsection (b).
			(b)Activities
			 describedThe activities
			 described in this subsection are to—
				(1)provide and
			 distribute equipment, medicine, and supplies, and expertise, including safe
			 delivery kits and hygiene kits, to ensure safe childbirth and emergency
			 obstetric care;
				(2)make available
			 supplies of contraceptives for the prevention of pregnancy and
			 sexually-transmitted infections, including HIV/AIDS;
				(3)reduce the
			 incidence of abortion and maternal mortality related to unsafe abortion;
				(4)reduce and
			 eliminate coercive family planning practices, including coercive abortion and
			 involuntary sterilization;
				(5)reduce and
			 eliminate the incidence of sex selection;
				(6)prevent and treat
			 cases of obstetric fistula;
				(7)promote
			 abandonment of harmful traditional practices, including female genital cutting
			 and child marriage;
				(8)reestablish
			 maternal health services in areas where medical infrastructure and such
			 services have been destroyed by natural disasters; and
				(9)promote the access
			 of unaccompanied women and other vulnerable people to vital services, including
			 access to water, sanitation facilities, food, and health care, in emergency
			 situations.
				(c)WaiverThe President is authorized to make a
			 voluntary contribution on a grant basis to UNFPA to provide financial or other
			 support to UNFPA to carry out activities to respond to a natural or man-made
			 emergency if the President determines that such activities will save human life
			 or prevent or alleviate human suffering.
			5.Report to
			 Congress
			(a)Report
			 requiredThe President shall
			 transmit to the appropriate congressional committees on an annual basis for
			 each of the fiscal years 2008 through 2012 a report on the implementation of
			 this Act.
			(b)Matters To be
			 includedThe report required by subsection (a) shall include a
			 detailed analysis of the scope, success, and value of activities of the United
			 Nations Population Fund, with particular emphasis on the number of lives saved,
			 the number of abortions prevented, and success in meeting the goals of the
			 Program of Action of the International Conference on Population and
			 Development.
			(c)DefinitionIn
			 this section, the term appropriate congressional committees
			 means—
				(1)the Committee on
			 Appropriations and the Committee on Foreign Affairs of the House of
			 Representatives; and
				(2)the Committee on
			 Appropriations and the Committee on Foreign Relations of the Senate.
				6.Authorization of
			 appropriationsTo carry out
			 this Act, there are authorized to be appropriated to the President $50,000,000
			 for each of the fiscal years 2008 through 2012.
		
